UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA


            -against-                                         ORDER

                                                          16 Cr. 281 (PGG)
THOMAS MORTON,

                         Defendant.



PAUL G. GARDEPHE, U.S.D.J.:

              The following documents lodged at Dkt. No. 408 will be unsealed and are to be

referenced in docket entries: (1) (S4) Information 16 Cr. 281 (PGG); (2) Waiver of Indictment;

(3) Advice of Rights form; and (4) memorandum to docket clerk.

Dated: New York, New York
       June 8, 2021
